Citation Nr: 0716334	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  06-14 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.

2.  Entitlement to a higher level of special monthly 
compensation (SMC) due to loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to June 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 decision by the RO in Providence, Rhode 
Island, which granted the veteran's claims for SMC for loss 
of use of a creative organ and for service connection for 
erectile dysfunction and assigned a noncompensable rating 
retroactively effective from February 14, 2005.  He appealed 
for a higher initial rating and for an even higher rate of 
SMC.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also notes that the veteran initiated, but did not 
perfect, an appeal concerning an additional claim of 
entitlement to an effective date earlier than February 24, 
2005, for the grant of service connection for prostate 
cancer.  Though a statement of the case (SOC) was issued in 
December 2006, he did not submit a timely substantive appeal 
(VA Form 9 or equivalent) in response.  See 38 C.F.R. 
§ 20.200 (2006) (an appeal to the Board consists of a timely 
filed notice of disagreement (NOD) and, after receipt of a 
SOC, a timely filed substantive appeal (e.g., a VA Form 9 
or equivalent statement).  Therefore, this additional claim 
is not before the Board.

And as for the claims that are on appeal, the Board is 
remanding them to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


REMAND

When filing his VA Form 9 in October 2006, the veteran 
requested a hearing at the RO before a local decision review 
officer (DRO).  The veteran subsequently submitted a 
statement in April 2007 explaining that he preferred, 
instead, a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board.  This type of hearing is often called a 
Travel Board hearing.  Therefore, a Travel Board hearing must 
be scheduled prior to deciding his appeal.  See 38 C.F.R. §§ 
20.700, 20.704 (2006).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him and his representative of 
the date, time, and location of the 
hearing.  Put a copy of this letter in 
his claims file.  If, per chance, he 
changes his mind and decides not to 
have a hearing, also document this in 
his claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



